Title: From George Washington to Henry Laurens, 4 September 1778
From: Washington, George
To: Laurens, Henry


          
            Dear Sir,
            White plains—Sep. 4th 1778
          
          I am your debtor for two Letters bearing date the 28th & 29th Ulto—The contents shall be the subject of a future address.
          Feeling myself interested in every occurrance that tends to the honor of your worthy
            Son; and sensible of the pleasure it must give you to hear his Just plaudit, I take the
            liberty of transcribing a paragraph of General Greens Letter to me (giving some Acct of
            the conduct of particular Officers in the action on Rhode Island):
          “Our Troops behaved with great spirit, and the Brigade of Militia under the Command of
            Genl Lovel advanced with great resolution, and in good order; and stood the fire of the
            Enemy with great firmness—Lt Colo. Livingston, Colo. Jackson, & Colo. H.B.
            Livingston did themselves great honor in the transactions of the day. But it is not in
            my power to do justice to Colo. Laurens, who acted both the Genl & Partizan—His
            command of regular Troops was small, but he did every thing possible to be done, by
            their numbers.”
          Major Morris affords me too good an oppertunity of returning your paper parcel of gold,
            sent me by Messenger Jones, to pass by—& therefore I embrace it—A more
            particular acknowledgement of, and thanks for this favor, shall, as I have promised
            before, be conveyed in my next—At present I shall only assure you—& with the
            most perfect truth I can do it, that with every sentiment of regard and Affection, I
            have the Honor to be Dr Sir, Yr Most Obedt & Obligd Servt
          
            Go: Washington
          
        